Case 7:18-cv-00160-LSC Document 90-5 Filed 03/04/19 Page 1 of 2            FILED
                                                                  2019 Mar-04 PM 03:25
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




     Exhibit A-4




                                                             App. 217
             Case 7:18-cv-00160-LSC Document 90-5 Filed 03/04/19 Page 2 of 2




Redacted




                                                                       Redacted




             Redacted




  Redacted




                                       Redacted
                                                    Redacted




                  Redacted




                                                                           App. 218
